Citation Nr: 0929350	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a compensable rating for left varicocele.

2.  Entitlement to service connection for urinary disability 
as secondary to left varicocele.

3.  Entitlement to service connection for back disability as 
secondary to left varicocele.

4.  Entitlement to service connection for sexual dysfunction 
as secondary to left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to June 
1944.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Wilmington, Delaware, which denied a 
compensable rating for left varicocele, and denied service 
connection for urinary disability, back disability, and 
sexual dysfunction.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that further development must be completed 
before the Veteran's claims can be adjudicated on the merits.  

With respect to the Veteran's service connection claims, the 
Board notes that he underwent a VA examination in March 2006.  
However, as the claims are based upon the theory of secondary 
service connection, the March 2006 exam report is inadequate 
for adjudication purposes.  In this regard, service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  Notably, the March 
2006 VA exam report does not contain any opinion regarding 
whether the Veteran's urinary disability, back disability, or 
sexual dysfunction is aggravated by his service-connected 
left varicocele.  Therefore, clarification on this point is 
necessary.

With respect to the claim for entitlement to an increased 
rating for left varicocele, the Board notes that further 
development is warranted under the Veterans Claims Assistance 
Act of 2000.  As provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), the United States Department 
of Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  A letter providing 
sufficient notice under Vazquez-Flores should be sent.

The Board also notes that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman, 19 Vet. App. 473, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran has not 
been provided with notice of the type of information or 
evidence needed to establish a disability rating or an 
effective date for the disabilities on appeal.  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2008), to include notice 
regarding the disability rating and 
effective-date elements of his claims in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The notice should also notify the Veteran 
that, to substantiate a claim for a higher 
rating, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The notice must 
also provide examples of the types of 
medical and lay evidence that he may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The claims folder, to include a copy of 
this remand, should be returned to the VA 
examiner who conducted the March 2006 VA 
examination.  The examiner should provide 
an opinion with respect to whether any of 
the following disabilities:  urinary 
disability, back disability, and/or sexual 
dysfunction is at least as likely as not 
(ie., a 50 percent or better probability) 
aggravated (permanently worsened the 
underlying disorder beyond normal 
progression of the disorder) by the 
service-connected left varicocele.  If the 
examiner finds that any of these 
disabilities (namely urinary disability, 
back disability, and/or sexual dysfunction) 
is aggravated, he/she should quantify the 
degree of aggravation if possible.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, the RO or the AMC should review 
any additional evidence and readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative must be 
provided with a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



